Pierce, J.
These are two actions of tort by a husband and wife, for consequential and direct damages resulting from a collision on a public highway on June 16, 1917, of an automobile, owned and operated by the husband, with an automobile owned by the defendant and his sister, and operated by the defendant. There was sufficient evidence upon which the jury might properly have found that the accident resulted from the negligence of the defendant or from the negligence of the husband; the evidence also would warrant a finding that the husband and the defendant were in the exercise of due care. The car was registered in the name of the sister and was not registered in the name of the defendant. The jury as an issue of fact expressly found the defendant’s sister was “the owner of an undivided interest in the car when it was registered” in her name. After “full and appropriate instructions” as to what would constitute due care and contributing negligence “to which no exception was taken,” the jury found for the defendant in each case.
The plaintiffs, before the common law issues of due care and negligence were submitted to the jury, seasonably requested the judge to rule that “The automobile operated by McCarfin at the time of the accident was not properly registered with the Massachusetts Highway Commission.” This request was refused and the plaintiffs duly excepted. They also duly excepted to that portion of the charge wherein the jury were told “Now I instruct you that if the sister was the owner, although merely a part owner, if she was in good faith a part owner, if through the arrangement made with her brother in the purchase of it she shared in the ownership, then the fact that the car was registered solely in her name, and not in the names of both, would not affect the registration or make it illegal. That is, the car . . . would be legally • registered, although it were registered in the name of one owner, if that person in whose name it was registered was in good faith a part owner.” The request for the specific ruling presents the single question whether registration of a motor vehicle under St. *1251909, c. 534, § 2, as amended by St. 1912, c. 400, § 1, by one part owner, is such registration under the above cited statute as permits a lawful operation of the car by the unnamed and unrecorded co-owner.
We are of opinion that the intent of the statutes require a registration of the motor vehicle in the name of any part owner who shall operate the vehicle by himself or servants; and that registration in the name of a non-operating co-owner is an insufficient registration of the vehicle and does not permit the lawful operation of that vehicle by any co-owner whose name, place of residence and address are not contained in the application for registration. This construction seems to be required by the decision of Rolli v. Converse, 227 Mass. 162, where at page 165 it is said: “The ruling purpose and intention of the Legislature in the enactment of the statute requiring the registration of motor vehicles in the name of the owner, and a new registration in case of transfer of ownership, was for identification in order that travellers upon the highways in case of accident might be able to fix responsibility therefor.” The cases of Downey v. Bay State Street Railway, 225 Mass. 281, and Hurnanen v. Nicksa, 228 Mass. 346, are authorities for the position that a person is an “owner” as that word is used in St. 1909, c. 534, § 2, as amended by St. 1912, c. 400, § 1, and as such, entitled to register a motor vehicle if he has a special property in the vehicle when he makes his application to the highway commission, notwithstanding the general owner may not register himself or permit registration in his name. It is plain those decisions are consistent with a construction of the statute which requires “the owner,” general or special, to have registered the motor vehicle which he is operating.
In the opinion of a majority of the court the instructions excepted to were erroneous in failing to instruct the jury that the registration to be lawful should have been in the name of the part owner operating the car when the collision took place.

Exceptions sustained.